103 Ga. App. 600 (1961)
120 S.E.2d 311
CITY OF DACULA
v.
ALLEN.
38787.
Court of Appeals of Georgia.
Decided April 28, 1961.
Joseph E. Cheeley, for plaintiff in error.
Merritt & Pruitt, Glyndon C. Pruitt, contra.
JORDAN, Judge.
Emory M. Allen was convicted in the Mayor's Court of the City of Dacula of the offense of public drunkenness in violation of a city ordinance and was fined the sum of $150. His writ of certiorari to the Superior Court of Gwinnett County was sustained and the exception is to that judgment and to the antecedent order of the superior court denying the city's motion to dismiss the writ of certiorari *601 on the ground that no valid bond had been filed by the defendant as required by law. Held:
Since it is well settled by numerous decisions of the Supreme Court and this court that neither the State nor any municipality has the authority in a criminal or quasi-criminal case to except to any sentence, judgment, or decision of the court, the motion to dismiss the writ of error must be sustained. Cranston v. City of Augusta, 61 Ga. 572; Mayor &c. of Hawkinsville v. Etheridge, 96 Ga. 326 (22 S.E. 985); Mayor &c. of City of Macon v. Wood, 109 Ga. 149 (34 S.E. 322); City of Valdosta v. Goodwin, 21 Ga. App. 664 (94 S.E. 812); City of Manchester v. Rowe, 60 Ga. App. 567 (4 S.E.2d 477); City of Manchester v. Dunn, 38 Ga. App. 83 (142 S.E. 747); City of Moultrie v. Csiki, 71 Ga. App. 13 (29 S.E.2d 785); City of Atlanta v. Stallings, 198 Ga. 510, 513 (32 S.E.2d 256).
Writ of error dismissed. Townsend, P. J., Carlisle and Frankum, JJ., concur.